Order filed September 29,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00093-CV 
                                                    __________
 
                         VENTURE
COTTON COOPERATIVE AND
                           
NOBLE AMERICAS CORP., Appellants
                                                             V.
                       SHELBY
ALAN FREEMAN ET AL., Appellees

 
                                   On
Appeal from the 106th District Court
                                                            Gaines
County, Texas
                                                Trial
Court Cause No. 11-02-16176 

 
                                                                   __________
 
                                                         No. 11-11-00094-CV 
                                                    __________
 
                         VENTURE
COTTON COOPERATIVE AND
                             
NOBLE AMERICAS CORP., Appellants
                                                             V.
                               ROGER
NEITSCH ET AL., Appellees

 
                                   On
Appeal from the 106th District Court
                                                            Gaines
County, Texas
                                                Trial
Court Cause No. 11-02-16184 

                                                                     O
R D E R
 
            Appellants,
Venture Cotton Cooperative and Noble Americas Corp., have filed in this court a
motion to consolidate Cause No. 11-11-00093-CV and Cause No. 11-11-00094-CV
because both appeals arise from the same hearing and involve similar issues. 
In the motion, counsel for appellants certifies that he has conferred with
opposing counsel and that opposing counsel are not opposed to the consolidation
of the two causes.  
            The
motion to consolidate is granted, and Cause No. 11-11-00094-CV is hereby
consolidated into Cause No. 11-11-00093-CV.  The resulting appeal is styled and
numbered:  Venture Cotton Cooperative and Noble Americas Corp. v. Shelby Alan
Freeman et al., Cause No. 11-11-00093-CV.  
            
 
                                                                                    PER
CURIAM
 
September 29,
2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.